Title: To George Washington from Thomas Ridout, 31 August 1785
From: Ridout, Thomas
To: Washington, George

 

Sir
Bordeaux 31. August 1785.

I had the honor of writing to you the first of May last, by the Fanny Captain Smith bound to Alexandria by whom I sent you a few Cases of Wine. I had a day or two before that Vessel’s sailing, received a letter from the marquis de la Fayette informing me that he had sent to my Care a package for Your Excellency & which was to have been shipped in the Fanny; but by a mistake in the Carrier’s direction who had got some other name for mine—I could not find it out till near two months after the vessel had sailed; & since that time, there has been no opportunity for Baltimore from hence, which has not a little vext me.
I have now shipped it on board the Peggy Capt. Cunyngham, a Brig I have chartered for Baltimore that will sail in two or three days, but is to touch at Charles Town on her way. I shall address it to the Care of Col. Tilghman, who will forward it by the first opportunity—I have the honor to be with the greatest respect. Your Excellency’s most obedient servant

Thos Ridout

